

115 HR 6440 IH: Science, Technology, Engineering, and Math (STEM) and Trade in Schools Act
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6440IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Knight (for himself, Mr. Panetta, Mr. Denham, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide career and technical education for STEM teachers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Science, Technology, Engineering, and Math (STEM) and Trade in Schools Act. 2.Career and technical education for STEM teachersSection 420N(a) of the Higher Education Act of 1965 (20 U.S.C. 1070g–2(a)(2)(B)) is amended—
 (1)in paragraph (2)(B)(i), by inserting career and technical education (defined in section 3 of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2302)), after acquisition,; and
 (2)by adding at the end the following:  (3)PriorityIn selecting teacher candidates under this section, the Secretary shall give priority to applicants who are members of a group that is underrepresented in teaching subjects related to science, mathematics, computer science, engineering, or other technology..
			3.STEM Master teacher corps
 (a)Funding allotmentSection 2241(4) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671(4)) is amended by striking may reserve not more than 2 percent and inserting an amount equal to $10,000,000.
 (b)Private sector advisory boardSection 2245 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6675) is amended— (1)in subsection (a)(2), by inserting one or more local educational agencies before or nonprofit; and
 (2)in subsection (b)— (A)by striking and at the end of paragraph (2);
 (B)by striking the period at the end of paragraph (3) and inserting ; and; and (C)by adding at the end the following:
						
 (4)establishing and consulting with a private sector advisory board that— (A)consists of industry leaders representative of the economic interests of the region to be served by the teacher corps, and teachers who have not less than 10 years of teaching experience; and
 (B)serves a local educational agency of not less than 500 students.. 